UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q (Mark One) ý QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2009 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES AND EXCHANGE ACT OF 1934 For the transition period from to Commission file number:0-50876 NAUGATUCK VALLEY FINANCIAL CORPORATION (Exact name of registrant as specified in its charter) UNITED STATES 65-1233977 (State or other jurisdiction of incorporation or (I.R.S. Employer Identification No.) organization) , NAUGATUCK, CONNECTICUT (Address of principal executive offices) (Zip Code) (203) 720-5000 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant:(1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes ýNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes £No £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (Check one): Large Accelerated Filer¨ Accelerated Filer¨ Non-accelerated Filer¨ Smaller Reporting Companyý (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨No ý As of November 6, 2009, there were 7,022,866 shares of the registrant’s common stock outstanding. NAUGATUCK VALLEY FINANCIAL CORPORATION Table of Contents Part I. Financial Information Page No. Item 1. Financial Statements (Unaudited) Consolidated Statements of Financial Condition at September 30, 2009 and December 31, 2008 3 Consolidated Statements of Income for the three and nine months ended September 30, 2009 and 2008 4 Consolidated Statements of Cash Flows for the nine months ended September 30, 2009 and 2008 5 Notes to Unaudited Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Liquidity and Capital Resources 21 Item 3. Quantitative and Qualitative Disclosures About Market Risk 23 Item 4. Controls and Procedures 24 Part II. Other Information Item 1. Legal Proceedings 24 Item 1A. Risk Factors 24 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 24 Item 3. Defaults Upon Senior Securities 25 Item 4. Submission of Matters to a Vote of Security Holders 25 Item 5. Other Information 25 Item 6. Exhibits 25 Signatures Exhibits Table of Contents Part I - FINANCIAL INFORMATION Item 1.Financial Statements (Unaudited) 2 Table of Contents Consolidated Statements of Financial Condition (In thousands, except share data) September 30, December 31, (Unaudited) ASSETS Cash and due from depository institutions $ $ Investment in federal funds 33 Investment securities available-for-sale, at fair value Investment securities held-to-maturity, at amortized cost - Loans receivable, net Accrued income receivable Premises and equipment, net Bank owned life insurance Federal Home Loan Bank stock, at cost Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Liabilities Deposits $ $ Borrowed funds Mortgagors' escrow accounts Other liabilities Total liabilities Commitments and contingencies Stockholders' equity Preferred stock, $.01 par value; 1,000,000 shares authorized; no shares issued or outstanding - - Common stock, $.01 par value; 25,000,000 shares authorized; 7,604,375 shares issued, 7,022,866 shares outstanding at September 30, 2009 and 7,026,894 shares outstanding at December 31, 2008 76 76 Paid-in capital Retained earnings Unearned ESOP shares (213,624 shares at September 30, 2009 and December 31, 2008) ) ) Unearned stock awards (32,940 shares at September 30, 2009 and 61,780 shares at December 31, 2008) ) ) Treasury stock, at cost (583,342 shares at September 30, 2009 and 579,314 shares at December 31, 2008) ) ) Accumulated other comprehensive loss ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See notes to consolidated financial statements. 3 Table of Contents Consolidated Statements of Income (In thousands, except per share data) Three Months Ended Nine Months Ended September 30, September 30, (Unaudited) Interest income Interest on loans $ Interest and dividends on investments and deposits Total interest income Interest expense Interest on deposits Interest on borrowed funds Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest income Fees for services related to deposit accounts Gain (loss) on investments ) ) Fees for other services Income from bank owned life insurance 87 78 Income from investment advisory services, net 67 48 Other income 27 37 83 Total noninterest income (loss) ) ) Noninterest expense Compensation, taxes and benefits Office occupancy Computer processing FDIC insurance premiums 54 76 Directors compensation Advertising 96 Loss on foreclosed real estate, net 7 - 15 3 Other expenses Total noninterest expense Income (loss) before provision for income taxes ) ) Provision for income taxes Net income (loss) $ $ ) $ $ ) Earnings (loss) per common share - Basic and Diluted $ $ ) $ $ ) See notes to consolidated financial statements. 4 Table of Contents Consolidated Statements of Cash Flows (In thousands) Nine Months Ended September 30, Cash flows from operating activities (Unaudited) Net income (loss) $ $ ) Adjustments to reconcile net income to cash provided by operating activities: Provision for loan losses Depreciation and amortization expense Net amortization from investments 51 42 Amortization of intangible assets 25 25 Stock-based compensation Gain on sale of investments ) ) Other than temporary impariment charge - Net change in: Accrued income receivable ) Deferred loan fees (9 ) 52 Cash surrender value of life insurance ) ) Other assets (4
